Citation Nr: 1124391	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a chronic disease manifested by leg cramps.  

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968 and from February 2003 to December 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The issue of entitlement to service connection for a chronic disability manifested by leg cramps is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In July 2010, the AMC/RO also denied service connection for migraine headaches as secondary to a service-connected psychiatric disorder.  The Veteran was informed of this decision and his appellate rights in a letter, and a statement of the case (SOC) was issued regarding the issue in July 2010, but the file before the Board does not contain a substantive appeal.  As such, the Board does not have jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the Board will confine the discussion herein to the enumerated issues.


FINDINGS OF FACT

1.  The Veteran's current CAD manifests in angina, dizziness, fatigue, and dyspnea (on mild exertion); exercise tolerance is unlimited except on days of stress; medication is taken for CAD symptoms.  Perfusion imaging in 2007 revealed a moderate reversible inferior wall defect consistent with ischemia.  

2.  MET workload in October 2006 was 11, 9.60 in March 2007, and 10.6 in December 2007.  Upon VA examination in February 2010, there was no evidence of heart enlargement on electrocardiogram, and there was normal sinus rhythm.  The examiner opined that new stress test was not indicated.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for CAD have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.104, Diagnostic Code (DC) 7005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, an October 2006 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the October 2006 VCAA letter mentioned above.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board recognizes that there may be multiple degrees of disability during an initial claim, and consideration has been given to "staged" ratings during entry of the decision.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

Background and Analysis

Service connection for CAD was granted in a September 2007 rating action.  This grant was based on inservice status post stents times four, left anterior descending and right coronary artery in 2004.  A 10 percent rating was assigned, effective from January 31, 2006.  The heart disease was rated pursuant to DC 7500 which provides for a 10 percent rating for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  A workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated as 30 percent disabling.  38 C.F.R. § 4.104, DC 7005.

Pertinent treatment records from November 2005 reflect that the Veteran underwent a stress test at a private facility while still on active duty.  He exercised on the treadmill for a total of 10 minutes, achieving an estimated workload of 11 METs.  He did not have chest pain or other symptoms during the procedure.  The electrocardiogram did not show ST-segment changes for ischemia.  There was no significant arrhythmia noted.  Stress images revealed an inferior defect.  

When examined by VA in October 2006, chest X-ray and electrocardiogram were normal.  Additional stress test results dated in March 2007 from a private facility reveal a reading of 9.6 METS.  

In a medical statement from December 2007, a private physician indicated that the Veteran reported that when had experienced stress in his life, he often had a tightening sensation in his chest that compelled him to slow down and sometimes completely halt what he was doing, take a breath, and relax.  He also reported that even when he was not anxious, he had to stop and rest for a few seconds while walking.  He sometimes sustained strong chest pains, and sensed that he was on the verge of having a serious heart attack when he got sexually excited or when walking at a quick pace.  The doctor noted that the Veteran had undergone an exercise treadmill test and walked for 9 minutes on a Bruce protocol and achieved a 10.6 METS.  Perfusion imaging revealed moderate reversible inferior wall defect consistent with stress induced ischemia.  

Subsequently dated VA records (e.g., January and May 2008) reflect continued complaints of occasional chest pressure with stress and anxiety.  His exercise tolerance was noted to be limited only when emotional or stressed.  

When examined by VA in February 2010, it was noted that the Veteran reported having dyspnea on mild exertion.  He was on continuous medication for his heart disease.  There was no evidence of congestive heart failure.  The results of the December 2007 stress test and perfusion imaging were noted.  The examiner found that no new stress test was indicated.  It was further noted that electrocardiogram showed that the heart size was normal.  There was also normal sinus rhythm.  

As indicated above, at no time during the claims period has the Veteran manifested a cardiac workload between 5 and 7 METs.  At the most recent examination in 2010, it was specifically noted that no new stress test was indicated.  In addition, although the Veteran has complained of occasional chest pain and tightness and feeling like he was about to have a heart attack, throughout the claims period, treatment for such complaints has been intermittent and there is no evidence of cardiac hypertrophy or dilatation.  Furthermore, the Veteran's cardiac condition has apparently been stable throughout the claims period.  

The evidence of record therefore establishes that the Veteran's CAD has most nearly approximated the criteria associated with the current 10 percent evaluation throughout the claims period.  Accordingly, entitlement to an increased rating is denied.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.21 (2010).

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed.Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's CAD is manifested by symptoms such as chest pain, fatigue, and a workload of approximately 10 METs.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.



ORDER

Entitlement to an initial rating in excess of 10 percent for CAD is denied.  


REMAND

The Veteran asserts that he is entitled to service connection for a chronic disorder manifested by leg cramps.  Review of his service treatment records from his most recent period of service, as well as lay statements submitted on his behalf, attest to the fact that he reported leg cramps during his active service.  He now alleges that he has peripheral vascular disease which is associated with his leg cramps.  A VA examiner noted in 2010 that while he had been checked for his leg problems, testing was negative.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  It is the Court's conclusion that VA examination would be beneficial regarding this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled the Veteran for the appropriate VA examination to determine the current nature and etiology of any disorder of the lower extremities, manifested by leg cramps, to include whether peripheral vascular disorder is present.  Prior to the examinations, the claims folder must be made available to the examiners for review.  A notation to the effect that this record review took place must be included in the reports of the examination.  The examiner should initially state whether the Veteran has a current disease (or diseases) and identify such.  For any disorder of the legs found, the examiners should express an opinion as to whether such is at least as likely as not (a 50 percent or greater probability) that the condition(s) was/were incurred during service or are otherwise etiologically related to service.  The examiners are also asked to comment on whether the any current disorder of the legs is in any way related to service-connected CAD.  A complete rationale must be given for any opinion expressed.

2.  Thereafter, readjudicate the issue on appeal based on a review of the entire evidentiary record.  The RO should consider any new evidence submitted by the Veteran that was received by the Board as a result of this remand.  If the desired benefits are not granted, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


